DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1, line 3 – 4 recites the limitation “the arm portions” which should be changed to “the respective arm portions”.  
Claim 3, line 6 recites the limitation “the phase” which should be changed to “a phase”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 – 7 recites the limitation “the relay rods or the arm portions of the left and right swing arm members, respectively, at inner ends”.  However, it whether there are multiple relay rods or “a relay rod” as recited in line 3.
Claim 2, lines 2 – 3 recites the limitation “first and second correcting steering torques”.  However, it is unclear whether the “first and second correcting steering torques”, more specifically, the first correcting steering torque is part of the positively recited “correcting steering torque” in claim 1, line 24 or a different correcting steering torque.
Claim 3, lines 2 – 3 recites the limitation “first and second correcting steering torques”.  However, it is unclear whether the “first and second correcting steering torques”, more specifically, the first correcting steering torque is part of the positively recited “correcting steering torque” in claim 1, line 24 or a different correcting steering torque.
Claim 5, lines 2 – 3 recites the limitation “first and second rotational vibrations”.  However, it is unclear whether the “first and second rotational vibrations”, more specifically, the first rotational vibration is part of the positively recited “rotational vibration” in claim 1, line 22 – 23 or a different rotational vibration.
Claim 5, lines 4 – 5 recites the limitation “first and second correcting steering torques”.  However, it is unclear whether the “first and second correcting steering torques”, more specifically, the first correcting steering torque is part of the positively recited “correcting steering torque” in claim 1, line 24 or a different correcting steering torque.
Claim 8, lines 4 – 5 recites the limitation “each having first and second arm portions”.  However, it is unclear whether the “first and second arm portions” are part of the positively recited “each having an arm portion” in claim 1, line 2 or different arm portions.  

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 – 8 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the electronic control unit that is configured to calculate first and second target steering assist torques based on at least a steering torque; the electronic control unit is configured to detect a rotational vibration generated in at least the first electric power steering device, and calculate a correcting steering torque, and correct at least the first target steering assist torque with the correct steering torque.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP-2004243988A, JP-2004243995A, JPH-0725345A – comprising two rack and pinion mechanisms; and two auxiliary torque mechanisms;
JP-2002249055A – comprising two rack and pinion mechanisms, arm portion; and
US-4880074 – comprising left and right swing arms, a relay rod, left and right tie rods, and a steering input transmission system;
US-20090095565 – comprising a torque sensor, an ecu, calculating a correcting torque based on tire-uniformity components, the correcting torque is added with other signals to provide a target assist torque.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611